                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

THE WHITE HOUSE SERVICES,
(Edwin Broadus),

                  Plaintiff,
                                           Case No. 17-CV-12672
vs.
                                           HON. GEORGE CARAM STEEH
ALLSTATE INSURANCE CO.,

              Defendant.
_____________________________/

                ORDER GRANTING DEFENDANT’S
           MOTION FOR SUMMARY JUDGMENT [ECF No. 42]

      Plaintiff, The White House Services, provides medical services to

Edwin Broadus, who sustained catastrophic brain injuries in a motor vehicle

collision occurring November 1, 1982. In this action, plaintiff seeks to

collect no-fault personal protection insurance benefits from defendant

Allstate Insurance under Michigan’s No-Fault Automobile Insurance Act

(“No-Fault Act” or “Act”) and an automobile insurance policy. Specifically,

plaintiff seeks to recover for services provided to Mr. Broadus while he was

a resident in a single person apartment from January 21, 2016 through

January 31, 2018.

      The matter is presently before the court on defendant’s motion for

summary judgment. Defendant argues that plaintiff did not provide lawfully
                                     -1-
rendered services to Mr. Broadus for which it is entitled to Michigan no-fault

benefits. Specifically, defendant alleges that plaintiff did not possess the

required license to provide adult foster care services in a single apartment

setting and therefore its services are not compensable under the No-Fault

Act. Oral argument was heard by the court on October 7, 2019.

                         FACTUAL BACKGROUND

      The White House Services is owned by Jacquelyn Vaughn. She

started operating The White House Services in 2006 by offering geriatric in-

home services and then transitioned into offering services for people who

suffered traumatic brain injuries in motor vehicle accidents. The White

House Services is licensed as an adult foster care home for services

provided at 5466 Greenbriar (“Group Home”) and is restricted to having six

clients at a time at the home.

      The White House Services also offers a “residential program” for

individuals who live offsite. In 2012, the Michigan Department of Human

Services Bureau of Children and Adult Licensing (“Department”) undertook

an investigation into The White House Services. The investigation focused

on the services provided to “Resident A” who lived in one of plaintiff’s single

person apartments. On April 23, 2012, the Department concluded that

adult foster care was being provided to Resident A at the apartment without


                                     -2-
a license. The Department also found that “Resident A’s care plan is

directed towards total rehabilitation, full independence and eventual release

from the support of the servicing insurance company.” PageID 825. After

concluding that Resident A did not require the adult foster care services

normally provided by plaintiff’s Group Home, the Department directed Ms.

Vaughn to form a new entity to service rehabilitative clients who are

working toward independent living. This new entity was White House

Custom Services, and its purpose was “[t]o clarify the differences [between

adult foster care services provided by the Group Home and rehabilitative

services provided in the single apartment setting], avoid the appearance of

impropriety and maintain services and funds apart from the licensed group

home . . . .” PageID 825. The Department required a doctor’s statement

supporting a high probability for rehabilitation in order for rehabilitative

services to be provided in the single apartment setting without a license.

Following the investigation, Vaughn established The White House Custom

Services as the entity that services “[a]ny future business outside White

House Services group home . . . .” PageID 825.

      Vaughn affirmed in her deposition that The White House Services’

adult foster care license does not cover the services provided offsite for the

residential program. (Vaughn Dep., p. 19). Susan Schmidt is the


                                       -3-
accountant for The White House Services and The White House Custom

Services. Schmidt explained that the two entities file joint tax returns and

the accounts receivable for the two entities are commingled. Further, the

staff providing the services is shared by the two entities. In their

depositions, plaintiff’s employees often referred to the two entities generally

as “The White House”.

      On January 21, 2016, Edwin Broadus moved into a single resident

apartment located at 29700 Citation Circle, Farmington Hills, Michigan (the

“Citation Circle Apartment”). The rent for the apartment is included in the

per diem rate plaintiff charged for services provided to Broadus. Plaintiff

identified employees Dara Ladd and Mia Banks as Broadus’ two primary

caregivers. Ladd provided services at the Citation Circle Apartment on

Mondays through Fridays from 8:00 a.m. to 4:00 p.m. These services

included: attending Broadus’ medical appointments; preparing meals with

food purchased by The White House; administering medications; assisting

while out in the community; ensuring someone at The White House is

aware of his whereabouts; overseeing dressing and hygiene; assuring his

health, safety and well-being; and protecting him against physical harm,

humiliation and intimidation. These services were offered and available to

Broadus 24 hours a day, seven days a week. Ladd further explained that


                                      -4-
Broadus spent nights at the Citation Circle Apartment but regularly went to

the Group Home during the day, so he could interact with other clients.

      Mia Banks testified she provided services to Broadus on Monday,

Wednesday and Friday from 4:00 p.m. to 9:00 p.m. at the Citation Circle

Apartment. During her shift she provided the following services: assistance

with showering, dressing and hygiene; meal preparation; administering

medications; activities such as taking walks and going out in the

community; reminding him of activities to be completed; protecting his

health, safety and well-being; and making sure someone from The White

House always knows of his whereabouts.

      Paulette Boggs is the human resources and account manager for The

White House. She confirmed that The White House is always aware of Mr.

Broadus’ whereabouts, and that services are available to him 24 hours a

day, seven days a week. As a rule, caregivers were to provide assistance

with: meal preparation; activities of daily living; dressing in proper clothing;

development of personal and social skills; and ensuring his health, safety

and well-being.

      The caregivers document the services they provide on records that

comprise each resident’s chart. For Mr. Broadus, these records document

the following services: grooming support; administration of medications;


                                      -5-
preparation of meals; assessments regarding behavior; household chores;

and attendance at doctor appointments. Plaintiff produced records titled

“Rolling Rehab Recreation,” which show that caregivers provided “social

integration activity” for Mr. Broadus. This includes taking Broadus on

outings in the community, so he could work on developing personal and

social skills.

      The job description for Care Specialist/Home Health Aide at The

White House Services lists the following services provided to clients:

medication reminders; escorts to appointments; meal planning and

preparation; assistance with bathing, dressing and grooming; running

errands; and engaging in physical and mental exercise. Each of these

services was provided to Mr. Broadus.

      Plaintiff seeks to recover for services provided to Mr. Broadus while

he was a resident at the Citation Circle Apartment from January 21, 2016

through January 31, 2018. Mr. Broadus moved into the Group Home on

February 1, 2018 and the parties agree that defendant has paid plaintiff for

services provided and billed since that date. Defendant moves for

summary judgment, contending that plaintiff is not entitled to

reimbursement under the No-Fault Act because it was operating as an

unlicensed adult foster care facility and was therefore not lawfully rendering


                                     -6-
treatment under Michigan’s No-Fault Act. Plaintiff responds by arguing that

defendant has not offered any proof that The White House Custom

Services was required to have a license under the Adult Foster Care

Facilities Licensing Act to lawfully provide its services and accommodations

to Mr. Broadus in a single apartment setting.

                 STANDARD FOR SUMMARY JUDGMENT

      Federal Rule of Civil Procedure 56(c) empowers the court to render

summary judgment "forthwith if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law." See Redding v. St.

Eward, 241 F.3d 530, 532 (6th Cir. 2001). The Supreme Court has

affirmed the court's use of summary judgment as an integral part of the fair

and efficient administration of justice. The procedure is not a disfavored

procedural shortcut. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986);

see also Cox v. Kentucky Dept. of Transp., 53 F.3d 146, 149 (6th Cir.

1995).

      The standard for determining whether summary judgment is

appropriate is "'whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party


                                      -7-
must prevail as a matter of law.'" Amway Distributors Benefits Ass’n v.

Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The evidence and all

reasonable inferences must be construed in the light most favorable to the

non-moving party. Tolan v. Cotton, 572 U.S. 650, 660 (2014); Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Redding, 241 F.3d at 532 (6th Cir. 2001). "[T]he mere existence of some

alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original); see also National

Satellite Sports, Inc. v. Eliadis, Inc., 253 F.3d 900, 907 (6th Cir. 2001).

      If the movant establishes by use of the material specified in Rule

56(c) that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law, the opposing party must come forward with

"specific facts showing that there is a genuine issue for trial." First Nat'l

Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

or denials in the non-movant's pleadings will not meet this burden, nor will

a mere scintilla of evidence supporting the non-moving party. Anderson,


                                      -8-
477 U.S. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

Anderson, 477 U.S. at 252).

                                    ANALYSIS

      It is uncontested that neither The White House Services nor The

White House Custom Services has a license to provide adult foster care at

the Citation Circle Apartment. It is also uncontested that the services

provided to Mr. Broadus at the apartment meet the definition of foster care.

The issue for this court to decide is whether a license was required for

plaintiff to provide adult foster care to Mr. Broadus at the Citation Circle

Apartment. Stated another way, did the Citation Circle Apartment met the

statutory definition of adult foster care facility? If that is the case, then the

services provided by plaintiff at the single resident apartment were not

lawfully rendered treatment under the No-Fault Act and therefore are not

compensable. Healing Place at N. Oakland Med. Ctr. v. Allstate Ins. Co.,

277 Mich. App. 51, 57-58 (2007). It is plaintiff’s burden to prove that the

services it provided are compensable. Id. at 57.

      Michigan’s Adult Foster Care Facilities Licensing Act (“AFCFLA”),

MCL 400.701 et seq. requires a license to operate an adult foster care

facility. An “adult foster care facility” is defined as:


                                        -9-
      [a] governmental or nongovernmental establishment that
      provides foster care to adults. Subject to section 26a(1), adult
      foster care facility includes facilities and foster care family
      homes for adults who are aged, mentally ill, developmentally
      disabled, or physically disabled who require supervision on an
      ongoing basis but who do not require continuous nursing care.

MCL 400.703(4). The AFCFLA further requires that “[a] person,

partnership, corporation, association . . . shall not establish or

maintain an adult foster care facility unless licensed by the

department.” MCL 400.713(1). Further, “[a] license shall be issued

to a specific person for a facility at a specific location and is

nontransferable.” MCL 400.713(7).

      Under the No-Fault Act, personal protection insurance benefits are

payable for all “reasonable charges incurred for reasonably necessary

products, services and accommodations for an injured person’s care,

recovery, or rehabilitation.” MCL 500.3107(1)(a). The section of the No-

Fault Act addressing the amount that can be charged for treatment

provides:

      A physician, hospital, clinic or other person or institution lawfully
      rendering treatment to an injured person for an accidental
      bodily injury covered by personal protection insurance . . . may
      charge a reasonable amount for the products, services and
      accommodations rendered.

MCL 500.3157.



                                       - 10 -
      The Michigan Court of Appeals has read section 3107 in conjunction

with section 3157 to conclude that “the Legislature intended that only

treatment lawfully rendered, including being in compliance with licensing

requirements, is subject to payment as a no-fault benefit.” Healing Place,

277 Mich. App. at 57 (citing Cherry v. State Farm Mut. Automobile Ins. Co.,

195 Mich. App. 316, 320 (1992)); accord Perrin v. State Farm Mut. Auto

Ins. Co., 2019 U.S. Dist. Lexis 100506, Eastern District of Michigan

Southern Division, Case No. 17-cv-10558, (June 25, 2109) (Court reviewed

serviced offered by plaintiff to determine if a license was required under

AFCFLA and, if so, affirmed it would be fatal to the provider’s no-fault

claim).

      Plaintiff argues that it is not required to have a license for its single

resident apartments because the AFCFLA uses the plural “adults” in its

definition of an adult foster care facility. MCL 400.713(4). According to

plaintiff, a single resident apartment cannot be covered by the definition of

an adult foster care facility, and therefore is not required to be licensed, if it

is only providing services to a single adult. In support of this position,

plaintiff attaches the Affidavit of Gregory J. Bator, an attorney whose

practice includes licensing matters under the AFCFLA. Mr. Bator states

that he is not aware of the State of Michigan, Department of Licensing and


                                       - 11 -
Regulatory Affairs (“LARA”) concluding that a facility or provider is required

to have a license to provide adult foster care services when such services

are provided to a single individual in a single-person residence. (Bator Aff.,

¶ 3)

       Attorney Bator describes a specific investigation in which LARA

initially determined that Innovative Lifestyles, a provider of adult foster care

services to a single person in a single residence, was required to have a

license, but then reversed itself and determined that a license was not

required. The basis of LARA’s ultimate determination in that case was that

providing care to one resident in a single residence does not meet the

definition of adult foster care facility since care is not being provided to

multiple “adults”. MCL 400.703(4) provides that a license is required under

AFCFLA when adult foster care services are provided to “adults.” (Bator

Aff., ¶ 4) Bator contends that “[i]n choosing to pluralize the word ‘adults,’ it

is clear the Legislature intended the requirement to only apply to situations

in which services that constitute adult foster care services were being

provided to more than one individual in a given setting or residence.”

(Bator Aff., ¶ 4)

       Attorney Bator does not discuss the Department’s previous

investigation of The White House Services in 2012. The Department found


                                      - 12 -
a violation of AFCFLA where The White House Services was a licensed

facility providing adult foster care services to an individual at a single

resident apartment for which it did not have a license. This is precisely the

situation presented with Mr. Broadus. After finding the violation, the

Department require that Jacquelyn Vaughn distinguish the care being

provided at the licensed adult foster care facility from the care being

provided to individuals in single apartment residences by creating a

separate corporation, The White House Custom Services, and that “any

future business outside White House Services group home will be serviced

by this entity.” The Corrective Action Plan made it clear that the new entity

is designed to service rehabilitative clients working toward independent

living. “The criteria will be a doctor’s statement that concludes a high

probability for rehabilitation.” (Defendant’s Exhibit K)

      The 2012 State investigative report focused on the care being

provided and concluded that The White House Services met the definition

of providing foster care. Instead of revoking plaintiff’s license or requiring

the single-bed apartment to be licensed, the Department offered a

Corrective Action Plan which permitted plaintiff to provide rehabilitative

services, not qualifying as adult foster care services, to individuals in the

single resident apartments. However, the evidence presented in this case


                                      - 13 -
demonstrates that The White House Custom Services is not maintained as

a separate entity from The White House Services. Furthermore, Mr.

Broadus is not a client who is expected to return to full independence.

Plaintiff agreed that Mr. Broadus received foster care services in the

apartment setting.

      The Michigan Court of Appeals addressed a situation similar to the

one before this court in Keys of Life v. Auto-Owners Ins. Co., 2016 WL

7493759 (Dec. 27, 2016) (unpublished). In Keys of Life, plaintiff began

providing adult foster care services to Mr. Mowrer in a licensed group home

before moving him to an apartment leased for him as part of its residential

apartment program. Plaintiff did not have a license to operate the

apartment as an adult foster care facility. The insurance company

defendant argued that plaintiff was not entitled to reimbursement for 24-

hour attendant care under the No-Fault Act because it was not licensed to

provide adult foster care in the single apartment setting and was thus not

lawfully rendering treatment under the act. The court undertook the

analysis laid out in Healing Place and concluded that plaintiff was providing

adult foster care services to Mr. Mowrer in the residential apartment. As

such, the apartment facility was required to be licensed as an adult foster

care facility. Id. at *4.


                                    - 14 -
       Plaintiff urges the court to defer to the interpretation of the

administrative agency charged with enforcing the statute at issue.

However, the standard of review for questions of statutory construction

provides that “[t]he judiciary is the final authority on issues of statutory

construction and must reject administrative construction which are contrary

to clear congressional intent.” INS v. Cardoza-Fonseca, 480 U.S. 421,

447-48 (1987) (citing Chevron U.S.A. Inc. v. Natural Resources Defense

Council, Inc., 467 U.S. 837, 843 n.9 (1984)).

       The court starts its analysis with the text of the AFCFLA, looking to

the structure and language of the statute and the context in which that

language is used. The title of Section 400.701 of Michigan’s Social

Services statute is the “Adult Foster Care Facility Licensing Act”. Other

Sections of the statute address “Youth Adults”1, and still others deal with

children2. A rational explanation for why the definition section uses the

word “adults” in defining an “adult foster care facility” is to distinguish such

facility from one providing care to children or to youth adults. MCL

400.703(4).




1
  “Youth” in this Section is defined as an individual who is at least 18 years of age but
less than 21 years of age. MCL 400.643(c).
2
  See e.g., MCL 400.18c.
                                           - 15 -
      Plaintiff’s proposed reading of the word “adults” is further undermined

at the end of the definition, which lists categories of facilities that are not

adult foster care facilities. The statute excludes certain nursing homes,

hospitals, infirmaries, child caring institutions, foster family homes, and

establishments providing alcohol or substance use rehabilitation or mental

health services. MCL 400.703(4)(a) – (k). Importantly for purposes of this

analysis, the list does not exclude single resident dwellings from the

definition of adult foster care facility just because they house a single adult.

Furthermore, in the case of a private residence with the capacity to receive

one to four adults who all receive benefits from a community mental health

services program, in order to be excluded from the definition of adult foster

care facility there is the additional requirement that the services provided

be monitored by the community health services program. 3 The common

requirement is that where certain services are being provided, the

legislature requires monitoring by an appropriate agency.

      The court finds that the LARA decision relied on by plaintiff is contrary

to clear congressional intent and therefore is not binding on this court.




3
 MCL 400.703(4)(k) excludes “[a] private residence with the capacity to receive at least
1 but not more than 4 adults who all receive benefits from a community mental health
services program if the local community mental health services program monitors the
services being delivered in the residential setting.”
                                         - 16 -
Consistent with Michigan caselaw, the Citation Circle Apartment meets the

definition of an adult foster care facility based on the services provided to

Mr. Broadus at the apartment. Plaintiff was therefore required to be

licensed to provide adult foster care services at the Citation Circle

Apartment. Because plaintiff was not licensed, the services provided to Mr.

Broadus were not lawfully rendered as required by the No-Fault Act.

      Plaintiff argues that it provided other non-foster care services to Mr.

Broadus, such as “rehabilitative therapies, social integration activities, and

other life care and support services,” for which it should be paid. Plaintiff

requests time for additional fact-finding determine whether a portion of the

per diem rate billed relates to recoverable services. However, the

testimony of plaintiff’s employees supports a finding that these other

services fall within the definition of foster care. For example, taking clients

out into the community to go to church or the library so they can work on

their communication skills meets the definition of “personal care” under

AFCFLA which includes “the development of those personal and social

skills required to live in the least restrictive environment.” MCL 400.706(1).

Furthermore, it is undisputed that Mr. Broadus does not have a high

probability for rehabilitation from his catastrophic brain injuries. The court




                                     - 17 -
concludes that further discovery is not warranted under the circumstances

presented in this case.

                                   CONCLUSION

     For the reasons stated above, defendant’s motion for summary

judgment is GRANTED.

Dated: October 15, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   October 15, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                          - 18 -
